


EXHIBIT 10.171








            
OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING
    
DAYTON MALL II, LLC, as mortgagor


to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as mortgagee


Dated:    As of August 22, 2012
Location:    2700 Miamisburg Road, Dayton, Ohio
County:    Montgomery County


Loan No. 31-0914954




--------------------------------------------------------------------------------




THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this 22nd day of
August, 2012, by DAYTON MALL II, LLC, a Delaware limited liability company,
having its principal place of business at 180 E. Broad Street, 21st Floor,
Columbus, OH 43215, as mortgagor (together with its permitted successors and
assigns, “Borrower”) for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, with a mailing address at Wells Fargo Center,
1901 Harrison Street, 2nd Floor, MAC A0227-020, Oakland, California 94612, as
mortgagee (together with its successors and assigns, “Lender”). All capitalized
terms not defined herein shall have the respective meanings set forth in the
Loan Agreement (defined below).
RECITALS:
This Security Instrument is given to Lender to secure a certain loan (the
“Loan”) advanced pursuant to a certain loan agreement between Borrower and
Lender (as the same may have been or may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
which such Loan is evidenced by, among other things, a certain Promissory Note
executed in connection with the Loan Agreement (together with all extensions,
renewals, replacements, restatements or other modifications thereof, whether one
or more being hereinafter collectively referred to as the “Note”);
Borrower desires to secure the payment of the outstanding principal amount set
forth in, and evidenced by, the Loan Agreement and the Note together with all
interest accrued and unpaid thereon and all other sums due to Lender in respect
of the Loan under the Note, the Loan Agreement, this Security Instrument or any
of the other Loan Documents (defined below) (collectively, the “Debt”) and the
performance of all of the obligations due under the Note, the Loan Agreement and
all other documents, agreements and certificates executed and/or delivered in
connection with the Loan (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, collectively, the “Loan
Documents”); and
This Security Instrument is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance of the obligations due thereunder and under the
other Loan Documents are secured hereby in accordance with the terms hereof.
Article 1 - Grants of Security


Section 1.Property Mortgaged. Borrower does hereby irrevocably mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer, convey and grant a security
interest to Lender and its successors and assigns in and to the following
property, rights, interests and estates now owned, or hereafter acquired by
Borrower (collectively, the “Property”):


(a)Land. The real property described in Exhibit A attached hereto and made a
part hereof (collectively, the “Land”);


(b)Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;


(c)Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);




--------------------------------------------------------------------------------




(d)Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements, and the
reversions and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, rights of dower,
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Borrower of, in and to the Land and the Improvements, and
every part and parcel thereof, with the appurtenances thereto;


(e)Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures), furniture, software used in or
to operate any of the foregoing and other property of every kind and nature
whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Land and the Improvements and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon
the Land and the Improvements, or appurtenant thereto, or usable in connection
with the present or future operation and occupancy of the Land and the
Improvements (collectively, the “Personal Property”), and the right, title and
interest of Borrower in and to any of the Personal Property which may be subject
to any security interests, as defined in the Uniform Commercial Code, as adopted
and enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), and all proceeds and products of the above;


(f)Leases and Rents. All leases, subleases, subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into, whether before or after the
filing by or against Borrower of any petition for relief under any Creditors
Rights Laws (collectively, the “Leases”) and all right, title and interest of
Borrower, its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by
the lessees of their obligations thereunder and all rents, additional rents,
rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Property, including, all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower or Manager and
proceeds, if any, from business interruption or other loss of income insurance
whether paid or accruing before or after the filing by or against Borrower of
any petition for relief under any Creditors Rights Laws (collectively, the
“Rents”) and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;




--------------------------------------------------------------------------------




(g)Insurance Proceeds. All insurance proceeds in respect of the Property under
any insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property (collectively, the
“Insurance Proceeds”);


(h)Condemnation Awards. All condemnation awards, including interest thereon,
which may heretofore and hereafter be made with respect to the Property by
reason of any taking or condemnation, whether from the exercise of the right of
eminent domain (including, but not limited to, any transfer made in lieu of or
in anticipation of the exercise of the right), or for a change of grade, or for
any other injury to or decrease in the value of the Property (collectively, the
“Awards”);


(i)Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction;


(j)Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;


(k)Agreements. All agreements, contracts, certificates, instruments, franchises,
permits, licenses, plans, specifications and other documents, now or hereafter
entered into, and all rights therein and thereto, respecting or pertaining to
the use, occupation, construction, management or operation of the Land and any
part thereof and any Improvements or any business or activity conducted on the
Land and any part thereof and all right, title and interest of Borrower therein
and thereunder, including, without limitation, the right, upon the happening of
any Event of Default hereunder, to receive and collect any sums payable to
Borrower thereunder;


(l)Intangibles. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;


(m)Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including without limitation, the Accounts and all
cash, checks, drafts, certificates, securities, investment property, financial
assets, instruments and other property held therein from time to time and all
proceeds, products, distributions or dividends or substitutions thereon and
thereof;


(n)Proceeds. All proceeds of any of the foregoing items set forth in subsections
(a) through (m) including, without limitation, Insurance Proceeds and Awards,
into cash or liquidation claims; and


(o)Other Rights. Any and all other rights of Borrower in and to the items set
forth in subsections (a) through (n) above.






--------------------------------------------------------------------------------




The foregoing grant is intended to cover all assets of the Borrower.
Section 1.2.    Assignment of Rents. Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower's right, title and interest in
and to all current and future Leases and Rents; it being intended by Borrower
that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of
the Loan Agreement and Section 8.1(h) of this Security Instrument, Lender grants
to Borrower a revocable license to (i) collect, receive, use and enjoy the Rents
and Borrower shall hold the Rents, or a portion thereof sufficient to discharge
all current sums due on the Debt, for use in the payment of such sums, and (ii)
enforce the terms of the Leases.


Section 1.3.    Security Agreement. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Security Instrument,
Borrower hereby grants to Lender, as security for the Obligations (hereinafter
defined), a security interest in the Property to the full extent that the
Property may be subject to the Uniform Commercial Code.


Section 1.4.    Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
and this Security Instrument, upon being filed for record in the real estate
records of the city or county wherein such fixtures are situated, shall
constitute a fixture filing in accordance with Sections 1309.334 and 1309.502 of
the Ohio Revised Code and a financing statement covering “as extracted
collateral” within the meaning of the Uniform Commercial Code, in each case with
Borrower as the “debtor” and Lender as the “secured party” thereunder, and the
respective mailing addresses of said debtor and secured party shall be those
addresses set forth in the initial paragraph to this Security Instrument.


Section 1.5.    Conditions to Grant. TO HAVE AND TO HOLD the above granted and
described Property unto and to the use and benefit of Lender and its successors
and assigns, forever; PROVIDED, HOWEVER, these presents are upon the express
condition that, if Lender shall be well and truly paid the Debt at the time and
in the manner provided in the Note, the Loan Agreement and this Security
Instrument, if Borrower shall well and truly perform the Other Obligations as
set forth in this Security Instrument and shall well and truly abide by and
comply with each and every covenant and condition set forth herein and in the
Note, the Loan Agreement and the other Loan Documents, these presents and the
estate hereby granted shall cease, terminate and be void.


Article 2 - Debt and Obligations Secured


Section 2.1.    Debt. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Debt.


Section 2.2.    Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the performance of the following (the “Other Obligations”): (a) all
other obligations of Borrower contained herein; (b) each obligation of Borrower
contained in the Loan Agreement and any other Loan Document; and (c) each
obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of the Note, the Loan Agreement or any other Loan Document.


Section 2.3.    Debt and Other Obligations. Borrower's obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”




--------------------------------------------------------------------------------




Section 2.4.    Payment of Debt. Borrower will pay the Debt at the time and in
the manner provided in the Loan Agreement, the Note and this Security
Instrument.


Section 2.5    Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein.


Article 3 - Property Covenants


Borrower covenants and agrees that:
Section 3.1.    Insurance. Borrower shall obtain and maintain, or cause to be
obtained and maintained, in full force and effect at all times insurance with
respect to Borrower and the Property as required pursuant to the Loan Agreement.


Section 3.2.    Taxes and Other Charges. Borrower shall pay all real estate and
personal property taxes, assessments, water rates or sewer rents (collectively
“Taxes”), ground rents, maintenance charges, impositions (other than Taxes), and
any other charges, including, without limitation, vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property
(collectively, “Other Charges”), now or hereafter levied or assessed or imposed
against the Property or any part thereof in accordance with the Loan Agreement.


Section 3.3.    Leases. Borrower shall not (and shall not permit any other
applicable Person to) enter in any Leases for all or any portion of the Property
unless in accordance with the provisions of the Loan Agreement.


Section 3.4.    Warranty of Title. Borrower has good, indefeasible, marketable
and insurable title to the Property and has the right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the same. Borrower
possesses an unencumbered fee simple absolute estate in the Land and the
Improvements except for the Permitted Encumbrances, such other liens as are
permitted pursuant to the Loan Documents and the liens created by the Loan
Documents. This Security Instrument, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a legal, valid, and
perfected first priority lien on the Property, subject only to Permitted
Encumbrances and the liens created by the Loan Documents and (b) a legal, valid,
and perfected first priority security interests in and to, and legal, valid, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other liens as are permitted pursuant to
the Loan Documents and the liens created by the Loan Documents. Borrower shall
forever warrant, defend and preserve the title and the validity and priority of
the lien of this Security Instrument and shall forever warrant and defend the
same to Lender against the claims of all Persons whomsoever.






--------------------------------------------------------------------------------




Section 3.5.    Payment for Labor and Materials. Subject to Borrower's right to
contest any Work Charge (defined herein) pursuant to the terms of the Loan
Agreement, Borrower will promptly pay (or cause to be paid) when due all bills
and costs for labor, materials, and specifically fabricated materials incurred
in connection with the Property (each, a “Work Charge”) and never permit to
exist beyond the due date thereof in respect of the Property or any part thereof
any lien or security interest, even though inferior to the liens and the
security interests hereof, and in any event never permit to be created or exist
in respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests hereof except for
the Permitted Encumbrances. Borrower represents there are no claims for payment
for work, labor or materials affecting the Property which are or may become a
lien prior to, or of equal priority with, the liens created by the Loan
Documents.


Article 4 - Further Assurances


Section 4.1.    Compliance with Loan Agreement. Borrower shall comply with all
covenants set forth in the Loan Agreement relating to acts or other further
assurances to be made on the part of Borrower in order to protect and perfect
the lien or security interest hereof upon, and in the interest of Lender in, the
Property.
Section 4.2    Authorization to File Financing Statements; Power of Attorney.
Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, as applicable to all or part of the Personal
Property and as necessary or required in connection herewith. Any such financing
statements, amendment thereto or continuation statements may indicate the
Property as all assets of the Borrower or words of similar effect. For purposes
of such filings, Borrower agrees to furnish any information requested by Lender
promptly upon request by Lender. Borrower also ratifies its authorization for
Lender to have filed any like initial financing statements, amendments thereto
or continuation statements, if filed prior to the date of this Security
Instrument. Borrower hereby irrevocably constitutes and appoints Lender and any
officer or agent of Lender, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead of Borrower or in Borrower's own name to execute in Borrower's name
any such documents and otherwise to carry out the purposes of this Section 4.2,
to the extent that Borrower's authorization above is not sufficient and Borrower
fails or refuses to promptly execute such documents. To the extent permitted by
law, Borrower hereby ratifies all acts said attorneys-in-fact have lawfully done
in the past or shall lawfully do or cause to be done in the future by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.


Article 5 - Due On Sale/Encumbrance


Section 5.1.    No Sale/Encumbrance. Except in accordance with the express terms
and conditions contained in the Loan Agreement (as to all of the following
described events), Borrower shall not cause or permit a sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, or grant of any
options with respect to, or any other transfer or disposition (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial interest
in the Property or any part thereof, Borrower, any constituent owner or other
holder of a direct or indirect equity interest in Borrower, any indemnitor or
other guarantor of the Loan, any constituent owner or other holder of a direct
or indirect equity interest in such indemnitor or guarantor, any manager or
operating lessee of the Property that is affiliated with Borrower or any
constituent owner or other holder of a direct or indirect equity interest in
such manager or such operating lessee.






--------------------------------------------------------------------------------




Article 6 - Prepayment; Release of Property


Section 6.1.    Prepayment. The Debt may not be prepaid in whole or in part
except in strict accordance with the express terms and conditions of the Note
and the Loan Agreement.


Section 6.2.    Release of Property. Borrower shall not be entitled to a release
of any portion of the Property from the lien of this Security Instrument except
in accordance with terms and conditions of the Loan Agreement.


Article 7 - Default


Section 7.1.    Event of Default. The term “Event of Default” as used in this
Security Instrument shall have the meaning assigned to such term in the Loan
Agreement.


Article 8 - Rights And Remedies Upon Default


Section 8.1.    Remedies. Upon the occurrence and during the continuance of any
Event of Default, Borrower agrees that Lender may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Borrower and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Lender may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Lender:


(a)declare the entire unpaid Debt to be immediately due and payable;


(b)institute proceedings, judicial or otherwise, for the complete foreclosure of
this Security Instrument under any applicable provision of law, in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;


(c)with or without entry, to the extent permitted and pursuant to the procedures
provided by applicable law, institute proceedings for the partial foreclosure of
this Security Instrument for the portion of the Debt then due and payable,
subject to the continuing lien and security interest of this Security Instrument
for the balance of the Debt not then due, unimpaired and without loss of
priority;


(d)sell for cash or upon credit the Property or any part thereof and all estate,
claim, demand, right, title and interest of Borrower therein and rights of
redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;


(e)institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;


(f)recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Security Instrument or the other Loan Documents;






--------------------------------------------------------------------------------




(g)apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice to Borrower, which notice Borrower expressly
waives, and without regard for the adequacy of the security for the Debt and
without regard for the solvency of Borrower, any guarantor or indemnitor under
the Loan or any other Person liable for the payment of the Debt and whose
appointment Borrower expressly consents to take possession of and to operate the
Property and to collect the Rents and to otherwise protect and preserve the
Property;


(h)the license granted to Borrower under Section 1.2 hereof shall automatically
be revoked and Lender may enter into or upon the Property, either personally or
by its agents, nominees or attorneys and dispossess Borrower and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Borrower and its agents or servants wholly therefrom, and take
possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Borrower; (vi) require Borrower to
vacate and surrender possession of the Property to Lender or to such receiver
and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Lender shall deem appropriate
in its sole discretion after deducting therefrom all expenses (including
reasonable attorneys' fees) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Other Charges, insurance and other
expenses in connection with the Property, as well as just and reasonable
compensation for the services of Lender, its counsel, agents and employees;


(i)apply any sums then deposited or held in escrow or otherwise by or on behalf
of Lender in accordance with the terms of the Loan Agreement, this Security
Instrument or any other Loan Document to the payment of the following items in
any order in its sole discretion: (i) Taxes and Other Charges; (ii) insurance
premiums; (iii) interest on the unpaid principal balance of the Note; (iv)
amortization of the unpaid principal balance of the Note; (v) all other sums
payable pursuant to the Note, the Loan Agreement, this Security Instrument and
the other Loan Documents, including without limitation advances made by Lender
pursuant to the terms of this Security Instrument;


(j)surrender the insurance policies maintained pursuant to the Loan Agreement,
collect the unearned insurance premiums for such insurance policies and apply
such sums as a credit on the Debt in such priority and proportion as Lender in
its discretion shall deem proper, and in connection therewith, Borrower hereby
appoints Lender as agent and attorney-in-fact (which is coupled with an interest
and is therefore irrevocable) for Borrower to collect such insurance premiums;


(k)apply the undisbursed balance of any deposit made by Borrower with Lender in
connection with the restoration of the Property after a casualty thereto or
condemnation thereof, together with interest thereon, to the payment of the Debt
in such order, priority and proportions as Lender shall deem to be appropriate
in its discretion; and/or






--------------------------------------------------------------------------------




(l)pursue such other remedies as Lender may have under Applicable Law.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority. Notwithstanding the provisions of this Section to the contrary, if any
Event of Default as described in Section 10.1(g) of the Loan Agreement shall
occur (with respect to Borrower and SPE Component Entity only), the entire
unpaid Debt shall be automatically due and payable, without any further notice,
demand or other action by Lender.
Section 8.2.    Application of Proceeds. The purchase money, proceeds and avails
of any disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.


Section 8.3.    Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, Lender may, but without any obligation to
do so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make any payment or do any act required of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the reasonable out-of-pocket cost and
expense thereof (including reasonable attorneys' fees to the extent permitted by
law), with interest as provided in this Section 8.3, shall constitute a portion
of the Debt and shall be due and payable to Lender upon demand. All such
reasonable out-of-pocket costs and expenses incurred by Lender in remedying such
Event of Default or such failed payment or act or in appearing in, defending, or
bringing any such action or proceeding shall bear interest at any default rate
specified in the Loan Agreement, if any (the “Default Rate”), for the period
after notice from Lender that such cost or expense was incurred to the date of
payment to Lender. All such reasonable out-of-pocket costs and expenses incurred
by Lender together with interest thereon calculated at the Default Rate shall be
deemed to constitute a portion of the Debt and be secured by this Security
Instrument and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.


Section 8.4.    Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.


Section 8.5.    Recovery of Sums Required To Be Paid. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
a default or defaults by Borrower existing at the time such earlier action was
commenced.






--------------------------------------------------------------------------------




Section 8.6    Other Rights, etc. (a) The failure of Lender to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Security Instrument. Borrower shall not be relieved of Borrower's
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower or any guarantor or indemnitor with respect to the Loan to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Note or the other Loan Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any Person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Lender extending the time of payment or otherwise
modifying or supplementing the terms of the Note, this Security Instrument or
the other Loan Documents.


(b)    It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in the value
of the Property, for failure to maintain the insurance policies required to be
maintained pursuant to the Loan Agreement, or for failure to determine whether
insurance in force is adequate as to the amount of risks insured. Possession by
Lender shall not be deemed an election of judicial relief if any such possession
is requested or obtained with respect to any Property or collateral not in
Lender's possession.


(c)    Lender may resort for the payment of the Debt to any other security held
by Lender in such order and manner as Lender, in its discretion, may elect.
Lender may take action to recover the Debt, or any portion thereof, or to
enforce any covenant hereof without prejudice to the right of Lender thereafter
to foreclose this Security Instrument. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled to every right and remedy now or hereafter
afforded at law or in equity.


Section 8.7.    Right to Release Any Portion of the Property. Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.


Section 8.8.    Right of Entry. Upon reasonable notice to Borrower, Lender and
its agents shall have the right to enter and inspect the Property at all
reasonable times.


Section 8.9.    Bankruptcy. (a) Upon the occurrence and during the continuance
of an Event of Default, Lender shall have the right to proceed in its own name
or in the name of Borrower in respect of any claim, suit, action or proceeding
relating to the rejection of any Lease, including, without limitation, the right
to file and prosecute, to the exclusion of Borrower, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect of the lessee under such Lease under the Bankruptcy Code (defined
below).


(b)    If there shall be filed by or against Borrower a petition under the
Bankruptcy Code and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days' prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease. Lender shall have the




--------------------------------------------------------------------------------




right, but not the obligation, to serve upon Borrower within such ten-day period
a notice stating that (i) Lender demands that Borrower assume and assign the
Lease to Lender pursuant to Section 365 of the Bankruptcy Code and (ii) Lender
covenants to cure or provide adequate assurance of future performance under the
Lease. If Lender serves upon Borrower the notice described in the preceding
sentence, Borrower shall not seek to reject the Lease and shall comply with the
demand provided for in clause (i) of the preceding sentence within thirty (30)
days after the notice shall have been given, subject to the performance by
Lender of the covenant provided for in clause (ii) of the preceding sentence.


Section 8.10.    Subrogation. If any or all of the proceeds of the Note have
been used to extinguish, extend or renew any indebtedness heretofore existing
against the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of the Other Obligations.


Article 9 - Environmental Hazards


Section 9.1.    Environmental Covenants. Borrower has provided representations,
warranties and covenants regarding environmental matters set forth in the
Environmental Indemnity and Borrower shall comply with the aforesaid covenants
regarding environmental matters.


Article 10 - Waivers


Section 10.1.    Marshalling and Other Matters. Borrower hereby waives, to the
extent permitted by law, the benefit of laws of the State of Ohio now or
hereafter in force regarding appraisement, valuation, stay, extension,
reinstatement and redemption and all rights of marshalling in the event of any
sale hereunder of the Property or any part thereof or any interest therein.
Further, Borrower hereby expressly waives any and all rights of redemption from
sale under any order or decree of foreclosure of this Security Instrument on
behalf of Borrower, and on behalf of each and every Person acquiring any
interest in or title to the Property subsequent to the date of this Security
Instrument and on behalf of all Persons to the extent permitted by law.


Section 10.2.    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Security Instrument or the Loan Agreement specifically and expressly
provides for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not permitted by law to waive its right to
receive notice, and Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Security Instrument
does not specifically and expressly provide for the giving of notice by Lender
to Borrower.


Section 10.3.    Intentionally Omitted.


Section 10.4.    Sole Discretion of Lender. Whenever pursuant to this Security
Instrument, Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole (but reasonable) discretion of Lender and shall
be final and conclusive.






--------------------------------------------------------------------------------




Section 10.5. Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.


Section 10.6.    Waiver of Foreclosure Defense. Borrower hereby waives any
defense Borrower might assert or have by reason of Lender's failure to make any
tenant or lessee of the Property a party defendant in any foreclosure proceeding
or action instituted by Lender.


Article 11 - Intentionally Omitted


Article 12 - Notices


Section 12.1.    Notices. All notices or other written communications hereunder
shall be delivered in accordance with the applicable terms and conditions of the
Loan Agreement.


Article 13 - Applicable Law


Section 13.1.    GOVERNING LAW. THE PROVISIONS FOR THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO WITH RESPECT TO THE PROPERTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING
TO THE LAWS OF THE STATE OF OHIO (PROVIDED THAT WITH RESPECT TO THE PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS
SECURITY INSTRUMENT IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS), THE LAW OF
THE JURISDICTION APPLICABLE IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF
THE UCC AS IN EFFECT IN THE STATE OF NEW YORK SHALL GOVERN). EXCEPT AS EXPRESSLY
SET FORTH ABOVE IN THIS SECTION 13.1 AND TO THE FULLEST EXTENT PERMITTED BY THE
LAWS OF THE STATE OF OHIO, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES, SHALL GOVERN ALL MATTERS RELATING TO THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. ALL PROVISIONS OF THE LOAN AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS INCORPORATED HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, AS SET FORTH IN THE GOVERNING LAW PROVISIONS OF
THE LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS.






--------------------------------------------------------------------------------




Section 13.2.    Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.


Article 14 - Definitions


Section 14.1.    General Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Borrower” shall mean “each Borrower and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any of Lender's successors and assigns,” the
word “Note” shall mean “the Note and any other evidence of indebtedness secured
by this Security Instrument,” the word “Property” shall include any portion of
the Property and any interest therein, and the phrases “attorneys' fees”, “legal
fees” and “counsel fees” shall include any and all attorneys', paralegal and law
clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder.


Article 15 - Miscellaneous Provisions


Section 15.1.    No Oral Change. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


Section 15.2.    Successors and Assigns. This Security Instrument shall be
binding upon and inure to the benefit of Borrower, Lender and their respective
successors and assigns forever.


Section 15.3.    Inapplicable Provisions. If any term, covenant or condition of
the Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.


Section 15.4.    Headings, etc. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.


Section 15.5.    Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.


Section 15.6.    Entire Agreement. This Security Instrument and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, are
superseded by the terms of this Security Instrument and the other Loan
Documents.






--------------------------------------------------------------------------------




Section 15.7.    Limitation on Lender's Responsibility. No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”


Article 16 - State-Specific Provisions


Section 16.1.    Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the terms and conditions
of this Security Instrument, the terms and conditions of this Article 16 shall
control and be binding.
Section 16.2.    Other. Borrower hereby authorizes and empowers Lender, at its
option and without any obligation, to do all things authorized or required to be
done by Lender, as Lender, under Section 1311.14 Ohio Revised Code, as from time
to time amended or supplemented or under any other present or future law of the
state of Ohio relating to the creation or attachment of mechanics', materialmen
or similar liens, as well as Sections 5301.232 and 5301.233 of the Ohio Revised
Code and any amendments or supplements thereto.


Section 16.3.    Maximum Principal Indebtedness. The total unpaid loan
indebtedness secured hereby shall not exceed Eighty-Two Million and No/100
Dollars ($82,000,000), exclusive of interest thereon and protective advances
secured by this Security Instrument pursuant to Section 16.4 below.


Section 16.4.    Protective Advances. This Security Instrument secures all
advances and disbursements made with respect to the Property for the payment of,
without limitation, taxes, levies, assessments, insurance premiums or costs
incurred in the protection of the Property, as provided in Section 5301.233,
Ohio Revised Code.


Section 16.5.    Future Advances. Borrower and Lender intend that this Security
Instrument shall secure any obligations of Borrower under the Loan Agreement and
the other Loan Documents and the unpaid balance of advances made by Lender to
the Borrower after this Security Instrument is delivered to the Montgomery
County Recorder for recording to the fullest extent and with the highest
priority contemplated by Section 5301.232 of the Ohio Revised Code. The maximum
amount of all advances, in the aggregate, but exclusive of interest accrued
thereon and of all protective advances made as contemplated in Section 5301.233
of the Ohio Revised Code, which may be outstanding at any time, shall not exceed
Eighty-Two Million and No/100 Dollars ($82,000,000). If and to the extent
applicable, Borrower hereby waives any right it may have under Section
5301.232(C) of the Ohio Revised Code.


Section 16.6.    Maturity Date. Payment of the Debt secured by this Security
Instrument shall be due on or before September 1, 2022 or such later date as may
be agreed upon by Borrower and Lender.


Section 16.7.    Mechanics Lien Matters. Borrower represents and warrants that
no notice of commencement (as identified in Ohio Revised Code Section 1311.04)
as to the Premises has been filed or will be filed prior to the filing for
record of this Security Instrument and that Borrower shall promptly provide
Lender with a copy of all notices of furnishing (as identified in Ohio Revised
Code Section 1311.05) received by Borrower.


[NO FURTHER TEXT ON THIS PAGE]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Security Instrument has been executed by the
undersigned as of the day and year first above written.
BORROWER:
DAYTON MALL II, LLC,
a Delaware limited liability company
By:    DAYTON MALL VENTURE, LLC,
a Delaware limited liability company,
its managing member
By:    GLIMCHER DAYTON MALL, INC.,
a Delaware corporation,
its managing member
By:
/s/ Mark E. Yale_______________

Name:
Mark E. Yale

Title:
Executive Vice President, Chief Financial Officer and Treasurer







--------------------------------------------------------------------------------








STATE OF OHIO        )
) SS.
COUNTY OF    FRANKLIN    )
The foregoing instrument was acknowledged before me this 17th day of August,
2012 by Mark E. Yale, Executive Vice President, Chief Financial Officer and
Treasurer of Glimcher Dayton Mall, Inc., a Delaware corporation, as managing
member of Dayton Mall Venture, LLC, a Delaware limited liability company, as
managing member of Dayton Mall II, LLC, a Delaware limited liability company, on
behalf of said limited liability company.




/s/ Sandra L. Walquist
Notary Public

[q3notary.jpg]
PREPARED BY:
Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attention: John Chamberlin
UPON RECORDATION RETURN TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION
40 West 57th Street, 21st Floor
New York, New York 10019
Attention: Loan Administration




--------------------------------------------------------------------------------










EXHIBIT A
Legal Description
(attached hereto)






--------------------------------------------------------------------------------






[pg2.jpg]




--------------------------------------------------------------------------------




[pg3.jpg]




--------------------------------------------------------------------------------




[pg4.jpg]




--------------------------------------------------------------------------------




[pg5.jpg]




--------------------------------------------------------------------------------




[pg6.jpg]




--------------------------------------------------------------------------------




[pg7.jpg]




--------------------------------------------------------------------------------




[pg8.jpg]




--------------------------------------------------------------------------------




[pg9.jpg]


